
	

113 S774 IS: To require the Comptroller General of the United States to submit a report to Congress on the effectiveness of the Federal Communications Commission’s universal service reforms.
U.S. Senate
2013-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 774
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2013
			Mr. Begich (for himself
			 and Mrs. Fischer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Comptroller General of the United States
		  to submit a report to Congress on the effectiveness of the Federal
		  Communications Commission’s universal service reforms.
	
	
		1.GAO
			 report on universal service reforms
			(a)PurposeThe
			 purpose of the report required under subsection (b) is to aid Congress in
			 monitoring and measuring the effects of a series of reforms by the Federal
			 Communications Commission (in this Act referred to as the FCC)
			 intended to promote the availability and affordability of broadband service
			 throughout the United States.
			(b)ReportThe
			 Comptroller General of the United States shall prepare a report providing
			 detailed measurements, statistics, and metrics with respect to—
				(1)the progress of
			 implementation of the reforms adopted in the FCC’s Report and Order and Further
			 Notice of Proposed Rulemaking adopted on October 27, 2011 (FCC 11–161) (in this
			 Act referred to as the Order);
				(2)the effects, if
			 any, of such reforms on retail end user rates during the applicable calendar
			 year for—
					(A)local voice
			 telephony services (including any subscriber line charges and access recovery
			 charges assessed by carriers upon purchasers of such services);
					(B)interconnected
			 VoIP services;
					(C)long distance
			 voice services;
					(D)mobile wireless
			 voice services;
					(E)bundles of voice
			 telephony or VoIP services (such as local and long distance voice
			 packages);
					(F)fixed broadband
			 Internet access services; and
					(G)mobile broadband
			 Internet access services;
					(3)any disparities
			 or trends detectable during the applicable calendar year with respect to the
			 relative average (such as per-consumer) retail rates charged for each of the
			 services listed in paragraph (2) to consumers (including both residential and
			 business users) located in rural areas and urban areas;
				(4)any disparities
			 or trends detectable during the applicable calendar year with respect to the
			 relative average (such as per-consumer) retail rates charged for each of the
			 services listed in paragraph (2) as between incumbent local exchange carriers
			 subject to price cap regulation and those subject to rate-of-return
			 regulation;
				(5)the effects, if
			 any, of those reforms adopted in the Order on average fixed and mobile
			 broadband Internet access speeds, respectively, available to residential and
			 business consumers, respectively, during the applicable calendar year;
				(6)any disparities
			 or trends detectable during the applicable calendar year with respect to the
			 relative average fixed and mobile broadband Internet access speeds,
			 respectively, available to residential and business consumers, respectively, in
			 rural areas and urban areas;
				(7)the effects, if
			 any, of those reforms adopted in the Order on the magnitude and pace of
			 investments in broadband-capable networks in rural areas, including such
			 investments financed by the Department of Agriculture's Rural Utilities Service
			 under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.);
				(8)any disparities
			 or trends detectable during the applicable calendar year with respect to the
			 relative magnitude and pace of investments in broadband-capable networks in
			 rural areas and urban areas;
				(9)any disparities
			 or trends detectable during the applicable calendar year with respect to the
			 magnitude and pace of investments in broadband-capable networks in areas served
			 by carriers subject to price cap regulation and areas served by carriers
			 subject to rate-of-return regulation;
				(10)the effects, if
			 any, of those reforms adopted in the Order on adoption of broadband Internet
			 access services by end users; and
				(11)the effects, if
			 any, of such reforms on State universal service funds or other State universal
			 service initiatives, including carrier-of-last-resort requirements that may be
			 enforced by any State.
				(c)TimingOn
			 or before December 31, 2013, and annually thereafter for the following 5
			 calendar years, the Comptroller General shall submit the report required under
			 subsection (b) to the following:
				(1)The Committee on
			 Commerce, Science, and Transportation of the Senate.
				(2)The Committee on
			 Agriculture, Nutrition, and Forestry of the Senate.
				(3)The Committee on
			 Energy and Commerce of the House of Representatives.
				(4)The Committee on
			 Agriculture of the House of Representatives.
				(d)Data
			 inclusionThe report required under subsection (b) shall include
			 all data that the Comptroller General deems relevant to and supportive of any
			 conclusions drawn with respect to the effects of the FCC’s reforms and any
			 disparities or trends detected in the items subject to the report.
			
